IN BANC.
The defendant, being dissatisfied with the judgment of the Circuit Court of Multnomah County, filed and served upon the plaintiff a notice of appeal, which said notice is as follows: *Page 544 
        "In the Circuit Court of the State of Oregon, in and for Multnomah County.
"William Crowther, Plaintiff, | vs.                     
"C.R. Jones, Defendant.       |
                           "Notice of Appeal.
"To William Crowther and W.P. Lord and Arthur I. Moulton, Attorneys for Plaintiff:
"You and each of you, are hereby notified that C.R. Jones, the defendant above named, hereby appeals from a certain Judgment Order wherein and whereby plaintiff recovered of and from the defendant the sum of Six Thousand Dollars ($6,000) together with costs and disbursements taxed at $54.65, the same being entered and rendered on October 11, 1924, in favor of the above-named plaintiff and against the above-named defendant.
"Dated this fifth day of December, 1924.
                              "E.L. McDOUGAL, "Attorney for Defendant."
The plaintiff moved to dismiss on the ground that the notice of appeal was too uncertain to be sufficient under the statute.
APPEAL DISMISSED.
It is provided in Section 550, Or. L., among other things, that —
"Such notice shall be sufficient if it contains the title of the cause, the names of the parties and notifies the adverse party, or his attorney that an appeal is taken to the supreme or circuit court, as the case may be, from the judgment, order or decree, or some specified part thereof." *Page 545 
We take judicial notice of the fact that there are several departments of the Circuit Court of Oregon for Multnomah County, and we cannot, from an examination of the transcript here, identify the judgment. Neither does it comply with the statute, which requires a notice to state the name of the court to which the appeal is taken: Lecher v. St. Johns, 74 Or. 558
(146 P. 87).
In several cases we have held that the judgment may be identified by reference to the undertaking. The undertaking in this case is worse than the notice itself. It is not entitled in any court or any department of any court in Multnomah County, but is entitled in the Circuit Court in and for Columbia County. It is otherwise quite as indefinite as the notice. The notice is insufficient and the appeal is dismissed.       APPEAL DISMISSED.